Title: To Thomas Jefferson from Elizabeth House Trist, 11 April 1804
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            My Dr Sir
            Wednesday Morng 11 Apr. 1804
          
          I snatch a moment to return you my most Sincere and devout thanks, for all your acts of benevolent friendship to my self and family, to express the sensations they have occasion’d wou’d be impossible I shall therefore not attempt it. Henry Browns detention was occasion’d by his having been attack’d the day after he saw you with a Bilious fever which confined him to his bed for three days, he arrived last Evening and we set out immediatley after breakfast. as no disappointment has taken place in our Finances we shall not have occasion to trouble you on that score if any accident shou’d happen as to make assistance necessary I shall with confidence accept your kind offer—The hope entertain’d of our being yet in time for a Passage from Baltimore makes it necessary for us to lose no time. we must therefore forego the pleasure and pain of a visit to Montecello as we promised Mr Randolph. with the tenderest Solicitude for the return of health to Mrs Epps the United wishes of the family for the health and happiness of all that are united to you I bid you all My Very Dear and affectionate Friends
          Farewell
          
            E Trist
          
        